In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00293-CV


                   FLOWER OF LIFE HEALING MINISTRIES, APPELLANT

                                                    V.

                    TRAVIS CENTRAL APPRAISAL DISTRICT, APPELLEE

                               On Appeal from the 126th District Court
                                       Travis County, Texas1
            Trial Court No. D-1-GN-19-006173, Honorable Maya Guerra Gamble, Presiding

                                            April 19, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Flower of Life Healing Ministries, appeals from the trial court’s Order

Granting Defendant’s Motion to Dismiss. We dismiss the appeal.


        Appellant’s brief was originally due February 4, 2021, but was not filed. On

February 23, 2021, Dessie Maria Andrews, a non-attorney, filed a “Motion for Extension



        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
of Time to file Appellant’s Brief” and “Appellant’s Brief” purportedly on the behalf of

appellant. Because only a licensed attorney can represent a corporation in litigation, we

struck the motion and brief. See Kunstoplast of Am. v. Formosa Plastics Corp., USA, 937

S.W.2d 455, 456 (Tex. 1996) (per curiam) (providing that a nonlawyer may only perform

ministerial tasks for a corporation on appeal).


       By letter of February 24, 2021, we granted, sua sponte, appellant an extension to

March 26 to file a brief and admonished that the appeal would be dismissed for want of

prosecution if an appellate brief was not filed by an attorney by this deadline. See WM3

Ventures, Inc. v. Fox TV Station LLC, No. 14-18-00454-CV, 2018 Tex. App. LEXIS 5217,

at *1 (Tex. App.—Houston [14th Dist.] July 12, 2018, no pet.) (per curiam) (mem. op.)

(dismissing appeal for want of prosecution after corporate appellant failed to obtain

appellate counsel).     To date, appellant has not filed a brief or had any further

communication with this Court.


       Accordingly, we dismiss this appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).


                                                      Per Curiam




                                             2